Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent 3,616,190, published 26 Oct. 1971, hereinafter Shaw) in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claim 1, Shaw teaches a laminated heat-sealable sheet constructed of aluminum foil, a polyolefin, and a heat-sealable thermoplastic resin (Abstract).
Shaw does not disclose the inclusion of pigment in the heat-sealable thermoplastic resin.
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for packaging of products that are sensitive to light (page 1, lines 28-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into the two resin layers of Shaw, and thereby, arrive at the claimed invention.

Claim 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US Patent 4,702,963, published 27 Oct. 1987, hereinafter Phillips) in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1-2, Phillips teaches a polymer packaging film with thin SiO coating on a flexible polymer substrate joined to a second polymer film being heat-sealable (Abstract, col. 2, line 67 – col. 3, line 4, col. 3, lines 14-28, col. 4, lines 44-49). 
Phillips does not disclose the inclusion of pigment in the heat-sealable thermoplastic resin.
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into the two resin layers of Phillips, and thereby, arrive at the claimed invention.

Claim 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maro et al. (US Patent 5,804,300, published 08 Sep. 1998, hereinafter Maro) in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1-2, Maro teaches a laminated packaging laminate formed of a base film, a silicon oxide layer, and a sealing medium layer, comprising a thermoplastic resin (Abstract).
Maro does not disclose the inclusion of pigment in the sealing medium layer.
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard and in the amounts taught by Siard in the laminate taught by Maro.  Siard teaches that 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into the two resin layers of Maro, and thereby, arrive at the claimed invention.

Claim 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Patent 6,543,208 B1, published 08 Apr. 2003, hereinafter Kobayashi) in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1-2, Kobayashi teaches a food packaging laminated film with a structure of polyester-type sealant layer bonded to a vapor-deposited SiO2 or alumina layer on a polyester-type layer (Abstract, col. 3, lines 31-44, col.8, lines 47-48, Figure 3).
Kobayashi does not disclose the inclusion of pigment in the sealing medium layer.
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard and in the amounts taught by Siard in the laminate taught by Kobayashi.  Siard teaches 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into the two resin layers of Kobayashi, and thereby, arrive at the claimed invention.

Claims 1-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Kobayashi et al. (US Patent 6,543,208 B1, published 08 Apr. 2003, hereinafter Kobayashi) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1-8 and 14-15, Beckwith teaches a multilayer film having passive and active oxygen barrier layers (Abstract).  Beckwith teaches that the active oxygen barrier layer [barrier layer] is sandwiched between two opposing passive oxygen barrier layers [outer barrier layers] (paragraph 0026).  The active oxygen barrier layer contains polyamide (nylon) or EVOH (paragraphs 0027 and 0046) and transition metal salts (paragraphs 0013-0016), and the salts are an oxygen absorber (paragraphs 0005-0006, 0013).  Beckwith teaches that the two passive oxygen barrier layers comprise polyamide (paragraph 0010), such as nylon 6 (paragraph 0062).  Beckwith teaches that his sealant layers (outer layers) are for heat sealing the laminate to another object and this layer contains polyethylene (paragraphs 0064-0067)
It is the examiner’s position that given Beckwith teaches the active oxygen barrier layer (barrier layer) contains polyamide and Beckwith teaches nylon 6 as a polyamide for his passive 
Beckwith teaches the oxygen barriers may include depositions of silica and alumina (paragraph 0059).
Beckwith does not disclose the support layer for the oxide depositions nor the inclusion of pigment in his heat seal layers.
Kobayashi teaches a vapor-deposited SiOx or Al2O3 polyester laminated film for food packaging (Abstract and col. 3, lines 48-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vapor-deposited SiOx or Al2O3 polyester film as the silica or alumina depositions taught by Beckwith in the food package laminate taught by Beckwith.  Kobayashi teaches that his laminate has barrier properties against oxygen and water vapor (col. 2, lines 22-27). 
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for food packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard in the food package laminate taught by Beckwith in view of Kobayashi.  Siard teaches 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Kobayashi including the oxygen barrier layers, so the placement of one of the two pigments in each of the outer layers would be an obvious embodiment of the teachings of Beckwith in view of Kobayashi and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Regarding claims 10, 11, and 17, Beckwith in view of Kobayashi and further in view of Siard teaches the elements of claims 1 and 3, and Beckwith teaches the inclusion of sealant layers (outer layer, Items 12 and 14 in Figure 3) attached via tie layers (Items 28 in Figure 3) to the upper and lower passive barrier layers (paragraphs 0032 and 0061).  Beckwith teaches that his multilayer film may include one or more intermediate layers, such as adhesive layers (paragraph 0012).
Therefore, Beckwith does not limit the position of the adhesive layer in the film, so it is the examiner’s position that one of ordinary skill in the art would recognize that tie layers/adhesive layers on both sides of the inorganic-polymer layers of Kobayashi would be an obvious variant of the laminate taught by Beckwith in view of Kobayashi and further in view of Siard, and thereby, arrive at the claimed configuration, with a tie/adhesive layer between the passive oxygen barrier (outer barrier) and the inorganic core layer.

Regarding claim 16, Beckwith in view of Kobayashi in view of Siard teaches the elements of claim 11.
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Kobayashi and further in view of Siard, so the placement of the two pigments in one of the outer layers and one of the tie layers would be an obvious embodiment of the teachings of Beckwith in view of Kobayashi and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Kobayashi et al. (US Patent 6,543,208 B1, published 08 Apr. 2003, hereinafter Kobayashi) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Tabor et al. (US Patent 4,950,541, published 21 Aug 1990, hereinafter Tabor).
Regarding claim 9, Beckwith in view of Kobayashi and further in view of Siard teaches the elements of claim 8.

Tabor teaches maleic anhydride grafts of LLDPE are useful as a blend component with polyamide (Abstract and col. 9, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend the maleic anhydride-modified LLDPE into polyamide as taught by Tabor in the passive oxygen barrier layers (outer barrier layers) of the food package laminate taught by Beckwith in view of Kobayashi and further in view of Siard.  Tabor teaches that the modified LLDPE improves the adhesive properties of the polyamide (col. 9, lines 62-65). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Kobayashi et al. (US Patent 6,543,208 B1, published 08 Apr. 2003, hereinafter Kobayashi) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Topolski et al. (US Patent 6,004,660, published 21 Dec. 1999, hereinafter Topolski).
Regarding claim 18, Beckwith in view of Kobayashi and further in view of Siard teaches the elements of claim 17.
Beckwith in view of Kobayashi and further in view of Siard does not disclose the inclusion of a second inorganic core layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two inorganic core layers as taught by Topolski in the packaging laminate taught by Beckwith in view of Kobayashi and further in view of Siard.  Topolski teaches that the composite film with two inorganic layers provides unexpected oxygen barrier properties compared to the additive barrier properties of the individual layers forming the overall final structure (col. 3, lines 23-28). 
Regarding claims 19 and 20, Beckwith in view of Kobayashi and further in view of Siard teaches the elements of claim 11, and Beckwith teaches the use of a tie layer between the upper sealant layer (2nd outer layer) and the rest of the laminate (paragraph 0061).  Beckwith teaches that his tie layers have the same composition, given that Beckwith assigns the two tie layers in Figure 3 the same Item number (paragraph 0061 and Figure 3).
Beckwith teaches the inclusion of two active oxygen barrier layers (paragraph 0009).
Beckwith in view of Kobayashi and further in view of Siard and further in view of Topolski does not disclose the configuration of a laminate comprising two inorganic core layers and two active oxygen barrier layers (barrier layers).
It is the examiner’s position that one of ordinary skill in the art would recognize that given the teaching of Beckwith, Kobayashi, Siard, and Topolski, an obvious configuration would be to place the two inorganic core layers in between the two sets of passive/active/passive .

Response to Arguments
Applicant's arguments filed 24 Mar. 2021 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated revised grounds of rejection, which are presented above. 
Applicant amended claims 11, 12, 14-15, and 19 and cancelled claim 13.
Applicant argues that none of the cited references have the actual configuration shown in applicant’s Figure 1.
However, Shaw in view of Siard, Phillips in view of Siard, Maro in view of Siard, Kobayashi in view of Siard, and Beckwith in view of Kobayashi and further in view of Siard all teach the multilayer film of claim 1.  For the rejections based on Shaw in view of Siard, Phillips in view of Siard, Maro in view of Siard, and Kobayashi in view of Siard, applicant does not point out in what manner these references differ from claim 1, other than the incorporation of pigment in the heat seal layer, which was incorporated into claim 1 by amendment.  Siard teaches the inclusion of pigments in the layers of a multi-layer polymer laminate.
Applicant argues that the multilayer film of claim 1 is not taught by Beckwith in view of Kobayashi, since Kobayashi teaches a polyester sealant layer next to his metal oxide coated layer.
However, Kobayashi is only used as teaching reference in order to teach a metal oxide coated layer in a packaging laminate.  It is noted that the "test for obviousness is not whether 
Further, one of ordinary skill in the art would not place the metal oxide layer within the passive/active oxygen barrier layers of Beckwith; therefore, the metal oxide-resin layers of Kobayashi would be disposed upon the outer sealant layers of Beckwith.
Applicant argues that Siard teaches the incorporation of pigments in a first outer layer and a second layer that each include the same thermoplastic polymer.
However, Siard is only used as teaching reference in order to teach the incorporation of pigments into two layers of a polymer laminate.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, it is the examiner’s position that one of ordinary skill in the art would recognize that the teaching in Siard concerning the inclusion of two pigments in two of the polymeric 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Foulkes and Williamson (US Patent 5,318,834, published 07 Jun. 1994) teaches a polymeric film with a heat seal layer comprising a pigment.  Gibbons et al. (US Patent Application 2008/0255296 A1, published 16 Oct. 2008) teaches the use of polyolefin-based peelable seals with pigment in the heat seal layer.  Unui et al. (JP 2015/229301 A, published 21 Dec. 2015) teaches a laminate for retort packaging comprising a polyethylene-based sealant layer and a vapor-deposited metal oxide film deposited on a polyester, polyamide, or polypropylene film.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787